        Case 1:12-cv-01511-CM Document 150 Filed 08/10/21 Page 1 of 2

                                                       r-=========-1
                                                   .
                                                   -   USDCSDNY                        I
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------x
                                                       =CALLYFIT I ' ,
                                                       DOC #:          I   1 _ __,_
                                                                                    I
SETH D. HARRIS , Acting Secretary of
Labor , United States Department of
                                                        DATEFILED:   Vf/tJ ~~:. . --
Labor ,

                        Plaintiff ,                     Civil Action No.
                                                        12 - CV-1511 (CM) (GWG)
            V.


JOHN V . MCNAMEE , JR ., KEVIN DUNPHY ,
MANUEL FARINA , JOHN T . HALL , JOHN
HAMILTON , MICHELE SULLIVAN , JOHN
WALSH , EXHIBITION EMPLOYEES LOCAL                      ORDER
829 I . A . T . S . E. PENSION PLAN , EXHIBITION
EMPLOYEES LOCAL 829 I . A.T . S.E. ANNUITY
FUND , and EXHIBITION EMPLOYEES LOCAL
829 I.A.T . S.E. VACATION FUND ,

                        Defendants .

----------------------------------------x
      THIS MATTER having come before the Court on the

June 22 , 2021 application of Judith P. Broach ,           Independent

Fiduciary of the Exhibition Employees Local 829 I . A.T . S . E .

Pension Plan     ("the Pension Fund") and the Exhibition Employees

Local 829 I . A . T . S . E . Annuity Fund ("the Annuity

Fund") (collectively , " the Funds") ,     for fees for services

performed by the Independent Fiduciary on behalf of the Funds

from March 1 through May 31 , 2021 and by the law firm of

Stulberg & Walsh , LLP on behalf of the Funds from December 1 ,

2020 through May 31 , 2021 , and expenses incurred during said

period , and no opposition having been filed to the application

by any party to the above - captioned action , and the Court having
          Case 1:12-cv-01511-CM Document 150 Filed 08/10/21 Page 2 of 2




reviewed the application papers ; it is hereby

     ORDERED, that the Independent Fiduciary shall be

compensated for work performed and expenses incurred in this

matter during the months of March through May 2021 and the law

firm Stulberg & Walsh , LLP shall be compensated for work

performed and expenses incurred in this matter during the months

of December 2020 through May 2021 as follows :

      By the Pension Fund :

                $2 , 600 . 20 to Stulberg & Walsh , LLP

                $5 , 560 . 75 to the Independent Fiduciar y

      By the Annuity Fund :

                $2 , 600.20 to Stulberg & Walsh , LLP

                $7 , 006 . 25 to the Independent Fiduciary


           lkt:3u.s+
Dated :    ·~          )o , 2021


                                            Colleen McMahon
                                            United States District Judge
